DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brian M. Romansky et al. US 20170222990 (hereinafter Romansky) in view of Naohiko Uramoto et al. US 20120197873 (hereinafter Uramoto).
As per claim 1, Romansky teaches: For use in conjunction with a system for connected vehicle communications in which each vehicle in the system is issued a limited number of unique pseudonym certificates that are used by the vehicle to establish trust in messages sent by the vehicle by signing each message with a pseudonym certificate (Romansky: para. 24 and 33); a method for selecting a pseudonym certificate for use, from among the vehicle’s pseudonym certificates, so as to protect the privacy of the vehicle’s activity against attacks by eavesdroppers (Romansky: para. 24 and 33), comprising the steps of:
tracking and storing vehicle location data (the system tracks geographic location of a vehicle to use for selecting a specific certificate. Romansky: para. 41),
prioritizing the pseudonym certificates (Romansky: the system considers validity period of certificates and level of privacy in prioritizing pseudonym certificates. Romansky: para. 36 and 37); 
selecting a pseudonym certificate for use from among the pseudonym certificates having a priority that is determined by the relative achievable anonymity for the geographical region in which the certificate is to be used (Romansky: para. 7-9, pseudonym certificates are selected form a pool of certificates depending on how frequent a vehicle is in a certain location.  Also, see Romansky: fig. 4 and para. 47).
Romansky does not explicitly teach; however, Uramoto discloses: computing, from inputs that include said vehicle location data, the vehicle’s relative achievable anonymity in particular geographical regions (“calculates an anonymity level to be preserved if a specific attribute of the data is disclosed, changes the granularity of the data of the specific attribute if the calculated anonymity level does not reach a desired anonymity level, and discloses the data of the specific attribute so that the anonymity level higher than or equal to the desired threshold is maintained” para. 9. Also, “data that is derived from record data collected from a V2X communication system includes personal information about the location, time, and behavior of a vehicle and/or person...” Uramoto: Para. 44).

As per claim 5, the rejection of claim 1 is incorporated herein. Romansky teaches: vehicle location data also includes inputs provided by the vehicle operator (routes or destination selected and entered by vehicle operator in a GPS is detected by the system for selecting a certificate. Romansky: para. 43. Also, “When the vehicle 12 is being operated, the certificate change module 92 determines the current geolocation at step 102, e.g. by obtaining data from a GPS receiver in the vehicle 12” Romansky: para. 45).
As per claim 6, the rejection of claim 3 is incorporated herein. Romansky teaches: vehicle location data also includes inputs provided by the vehicle operator (user entered GPS information. Romansky para. 43 and 45).
As per claim 7, the rejection of claim 1 is incorporated herein. Romansky teaches: vehicle location data also includes inputs derived from messages received from other vehicles in the system (Romansky: para. 10 and “a frequency of reuse of the certificates is increased or decreased according to how frequently the vehicle receives messages from other devices.” Romansky: para. 11).
As per claim 8, the rejection of claim 3 is incorporated herein. Romansky teaches: vehicle location data also includes inputs derived from messages received from other vehicles in the system (Romansky: para. 11).
As per claim 9, the rejection of claim 1 is incorporated herein. Romansky teaches: said vehicle location data also includes information regarding the route traveled by the vehicle (“The certificate change module 92 can use a stored mapping or other available information to determine if the selection of the certificates currently being used (i.e. the "sub-pool") should be adapted) For example, if the vehicle 12 has entered a frequently visited location, the sub-pool selected for that location may be smaller than one used in a previous location.” Romansky: para. 45. Also, “a commuter could use one sub-pool of certificates during the morning drive to work and another sub-pool of certificates during the evening drive home.  This addresses a potential vulnerability for drivers with routine routes that would otherwise enable an attacker to be alerted when they enter or leave the routine area.” Romansky: para. 45).
As per claim 10, the rejection of claim 1 is incorporated herein. Romansky teaches: vehicle location data also includes information regarding the time associated with the vehicle location (“Different sub-pools for the same location can also be used, which vary based on time.  For example, a commuter could use one sub-pool of certificates during the morning drive to work and another sub-pool of certificates during the evening drive home.” Romansky: para. 47).
As per claim 11, the rejection of claim 3 is incorporated herein. Romansky teaches: vehicle location data also includes information regarding the time associated with the vehicle location (Romansky: para. 47).
As per claim 12, the rejection of claim 3 is incorporated herein. Romansky teaches: vehicle location data also includes inputs provided by the vehicle operator (user entered GPS information. Romansky para. 43 and 45) and inputs derived from messages received from other vehicles in the system (Romansky: para. 11).

Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Romansky in view of Uramoto and further in view of Antti Vaha-Sipila US 20030135732 (hereinafter Vaha-Sipila).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Romansky and Uramoto does not teach; however, Vaha-Sipila discloses: step of prioritizing the pseudonym certificates comprises partitioning the pseudonym certificates into a plurality of privacy risk groups, each of which reflects the privacy risk associated with the pseudonym certificates in the group (user privacy is protected by using different certificates each providing access to different type of user information. Vaha-Sipila: para. 5, 6 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Romansky and Uramoto with the teachings of Vaha-Sipila to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to further specify the type of desired privacy to be obtained.
As per claim 3, the rejection of claim 2 is incorporated herein. Romansky teaches: step of selecting a pseudonym certificate includes selecting a pseudonym certificate from a relatively high privacy risk group when the relative achievable anonymity is relatively low, and selecting a pseudonym certificate from a relatively low privacy risk group when the relative achievable anonymity is relatively high (“connected vehicle 12 may travel through areas of varying traffic and activity, e.g., very rural versus very urban areas.  This means that the privacy of the vehicle can be compromised more easily or more difficultly depending on how many vehicles 12 are in the same area when tracking or listening equipment 22 is present in that area.  As shown in FIG. 5, the certificate change module 92 can also be configured to, at step 150, determine an amount of BSM traffic in the area near the vehicle 12 (e.g., within the range of detectability), which would roughly indicate the amount of traffic around the vehicle 12.  The amount of BSM traffic can then be used at step 152 to adapt the certificate reuse accord” Romansky: para. 49)
As per claim 15, the rejection of claim 2 is incorporated herein. Romansky teaches: said step of partitioning the pseudonym certificates comprises partitioning certificates into privacy risk groups including at least a privacy risk group of previously used pseudonym certificates and a privacy risk group of unused pseudonym certificates (certificate change module can employ new sub-pools of certificates. Romansky: para. 48).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Romansky in view of Uramoto and further in view of Sebastien Canard et al. US 20060155985 (hereinafter Canard).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Romansky and Uramoto does not teach; however, Canard discloses: authenticating a safety message using the selected pseudonym certificate, and transmitting the authenticated message (Conrad: para 115 and “The message consists of the initialization token W1000, the signature S, the public key PK and the certificate linked to the pseudonym AC+Pseudo.  The server therefore opens a session with a client that it knows only by a pseudonym and verifies that the client has strongly authenticated himself to the ACA by means of the certificate AC and that the certified public key PK belonging to the pseudonym can be used to verify the signature of the initialization token” Canrad: para. 117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Romansky and Uramoto with the teachings of Canard to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to secure communication data.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Romansky in view of Uramoto and further in view of Sara Gatmir Motahari et al. US 20100024042 (hereinafter Motahari).
As per claim 13, the rejection of claim 1 is incorporated herein. The combination of Romansky and Uramoto does not teach; however, Motahari discloses: said step of computing the vehicle’s relative achievable anonymity comprises computing entropy of a region to be occupied by the vehicle (Motahari: para. 166-167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Romansky and Uramoto with the teachings of Motahari to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to use a known method to achieve a more reliable result. 
As per claim 14, the rejection of claim 3 is incorporated herein. The combination of Romansky and Uramoto does not teach; however, Motahari discloses: step of computing the vehicle’s relative achievable anonymity comprises computing entropy of a region to be occupied by the vehicle (Motahari: para. 166-167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Romansky and Uramoto with the teachings of Motahari to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to use a known method to achieve a better result. 
Allowable Subject Matter
After further consideration it was concluded that the subject matter of claims 16-18 are not suggested by the prior art of record.  Claims 16-18 would be allowable if rewritten in 
The prior art of record (in particular, ROMANSKY; Brian M. et al. US 20170222990 A1, Uramoto; Naohiko et al. US 20120197873 A1, Sutton-Shearer; Drake US 20110271328 A1, Narayanan; Murali et al. US 20180176209 A1, KIMN; Soungkwan et al. US 20180026949 A1, Vaha-Sipila, Antti US 20030135732 A1, Canard; Sebastien et al. US 20060155985 A1 and SHIN; Yoshihiro et al. US 20190149523 A1) singly or in combination does not disclose, with respect to independent claim 15 or 16 “pseudonym certificates further comprises partitioning said group of relatively higher risk used pseudonym certificates into further gradations of relative risk depending on the number of times the respective pseudonym certificates have been previously used at different geographical locations.”. Therefore claims 16 and 17 are allowable. Claim 18 is also allowable based on the claims dependencies form claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493